F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                               MAR 27 1997
                             FOR THE TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                    Clerk


    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,
                                                            No. 96-7016
    v.                                                 (D.C. No. CR-95-43-B)
                                                            (E.D. Okla.)
    JAMES R. LEDBETTER,

                Defendant-Appellant.




                             ORDER AND JUDGMENT *


Before BALDOCK, EBEL, and LUCERO, Circuit Judges.


         Defendant James R. Ledbetter, called “Randy,” was convicted by a jury on

one count of drug trafficking and two firearms offenses. 1 He appeals from the

sentence imposed on the trafficking charge, arguing that a large quantity of drugs



*
       This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited
under the terms and conditions of 10th Cir. R. 36.3.
1
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is therefore
ordered submitted without oral argument.
should have been excluded from consideration. We exercise jurisdiction under 28

U.S.C. § 1291 and 18 U.S.C. § 3742(a)(1), and affirm.

      Defendant’s sentence on the trafficking charge was based on 42.23 grams

of methamphetamine seized from his car during a traffic stop, and 73.16 grams of

methamphetamine found in his mother’s garage in a locked matchbox inscribed

with the name “Randy.” Defendant was not present when officers searched his

mother’s garage and did not consent to their search of the locked matchbox.

Relying on United States v. Salinas-Cano, 959 F.2d 861 (10th Cir. 1992), he

argues that his mother’s consent to search her garage did not extend to a locked

box bearing his name. He contends that the 73.16 grams of methamphetamine

found in the matchbox should be excluded from the total used to calculate his

sentence on the trafficking charge, and his sentence reduced accordingly.

      We conclude that Salinas-Cano--a case challenging a conviction--does not

apply to the sentencing argument defendant seeks to raise here. See 959 F.2d at

862 & n.1. “This circuit has followed the approach of balancing the effect of

applying the exclusionary rule at sentencing against the costs of impairing

effective and suitable punishment of proven offenders and unduly complicating

sentencing procedures.” United States v. Jessup, 966 F.2d 1354, 1356 (10th Cir.

1992) (footnote omitted) (sentencing guidelines case, citing United States v.

Graves, 785 F.2d 870, 873 (10th Cir. 1986) (pre-sentencing guidelines case)). We


                                        -2-
have observed that unless a defendant shows that illegally obtained evidence was

procured by arresting officers in an attempt to enhance his sentence, applying the

exclusionary rule would not achieve any deterrent effect on illegal searches to

outweigh the detrimental effect on the court’s ability to determine an appropriate

sentence caused by excluding the evidence. See id. at 1356-57. In the absence of

any such showing by defendant in this case, the 73.16 grams of methamphetamine

recovered from the matchbox would be relevant at sentencing even if the search

of the matchbox were held to be illegal.

      Defendant makes no such showing on appeal, and there is no indication in

his materials that he made this argument in the district court at all. On our review

of the record, we find no plain error. See United States v. Olano, 507 U.S. 725

(1993).

      AFFIRMED.

                                       ENTERED FOR THE COURT



                                       Carlos F. Lucero
                                       Circuit Judge




                                           -3-